DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both an apparatus and a bathroom; reference character “4” has been used to designate both movement sensors and a kitchen; reference character “6” has been used to designate both a processing unit and a hallway; reference character “8” has been used to designate both a memory unit and chair 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 1, line 9, “fall-risk” should be written as “fall risk” for consistency’s sake.
On page 3, line 24, “providing a more accurate indication” should be written “provide a more accurate indication.”

On page 19, line 20, “may fulfil the functions” should be written “may fulfill the functions.”  
Appropriate correction is required.
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "similar" in claim 2 is a relative term which renders the claim indefinite.  The term "similar context information" is not defined by the claim, the specification does not provide a standard 
The term "similar" in claim 3 is a relative term which renders the claim indefinite.  The term "similar context information" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 5 recites the limitation "the location of the subject," “the light level,” “the toilet,” “the temperature,” “the weather conditions,” and “the time of day” in lines 2-3 and 5-6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The term "suitable" in claim 8 is a relative term which renders the claim indefinite.  The term "suitable computer or processor" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "similar" in claim 10 is a relative term which renders the claim indefinite.  The term "similar context information" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "similar" in claim 11 is a relative term which renders the claim indefinite.  The term "similar context information" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 13 recites the limitation "the location of the subject," “the light level,” “the toilet,” “the temperature,” “the weather conditions,” and “the time of day” in lines 2-3 and 5-6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 12 are further rejected under 35 U.S.C. 112(b) for their dependency on claims 3 and 11, respectively, which have been determined to be indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "receiving a first 
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "receiving a first data set containing measurements of movements of the subject over a period of time; receiving a second data set indicative of context information of the subject, wherein the second data set contains measurements that cover the same period of time as is covered by the first data set; selecting a part of the first data set based on the second data set; and determining a fall risk based on movement measurements in the selected part of the first data set" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites no additional elements. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person alone or with a generic computer in an undefined manner including reading measurements and giving a judgement on a patient’s risk of falling) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 17 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “using the second data set to select one or more portions of the first data set that have the same or similar context information.” The claim element of claim 1 of a computer-implemented method of determining a fall risk is recited with a high level of generality (as written, the step of selecting a part of the first data set could be done by a person or generic computer in an undefined manner such as by making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein the method further comprises: processing the first data set to identify occurrences of a particular type of movement performed by the subject;  N:\UserPublic\NATIONAL STAGE-UTILITY APPS\2016\2016P00426WOUS\ECKER-PRELIM.doc 3wherein the step of selecting comprises using the second data set to select 
Besides the abstract ideas of claims 1 and 3, claim 4 recites the limitation “wherein the particular type of movement comprises any one or more of walking, jogging, running, getting up from a sitting position, exercising or standing still.” The claim element of claim 1 of a computer-implemented method of determining a fall risk is recited with a high level of generality (as written, identifying occurrences of a type of movement could be done through observation, and the step of selecting a part of the first data set could be done by a person or generic computer in an undefined manner such as by making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein the context information comprises any one or more of the location of the subject, the light level, whether the subject is using a walking aid, whether or when the subject is in bed, whether or when the subject is standing still, whether the subject is using a specific chair, whether or when the subject is using the toilet, whether or when the subject has taken medication, the temperature, the weather conditions, or the time of day.” The claim element of claim 1 of a computer-implemented method of determining a fall risk is recited with a high level of generality (as written, the receiving data indicative of context information could be done by a person or generic computer in an undefined manner such as by visually 
Besides the abstract idea of claim 1, claim 6 recites the limitation “the method further comprising the step of: measuring the movement of the subject to provide the first data set.” The claim element of claim 1 of a computer-implemented method of determining a fall risk is recited with a high level of generality (as written, the receiving a first data set could be done by a person or generic computer in an undefined manner such as by visually observing and making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 7 recites the limitation “the method further comprising the step of: measuring the context information of the subject to provide the second data set.” The claim element of claim 1 of a computer-implemented method of determining a fall risk is recited with a high level of generality (as written, the receiving a second data set could be done by a person or generic computer in an undefined manner such as by visually observing and making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 8 recites the limitation “a computer program product comprising a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method.” The claim element of claim 1 of a computer-implemented method of determining a fall risk is recited with a high level of generality (as written, performing the method could be done by a person or generic computer in an undefined manner such as by visually observing and making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "receive a first data set containing measurements of movements of the subject over a period of time; receive a second data set indicative of context information of the subject, wherein the second data set contains measurements that cover the same period of time as is covered by the first data set; select a part of the first data set based on the second data set; and determine a fall risk based on movement measurements in the selected part of the first data set". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 9 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 9, the limitations "receive a first data set containing measurements of movements of the subject over a period of time; receive a second data set indicative of context information of the subject, wherein the second data set contains measurements that cover the same period of time as is covered by the first data set; select a part of the first data set based on the second data set; and determine a fall risk based on movement measurements in the selected part of the first data set" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the element “the apparatus comprising a processing unit”. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person alone or with a generic computer in an undefined manner 
	In Step 2B, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 9 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 9, which was rejected under 35 U.S.C. 101 in paragraph 19 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 9, or comprise significantly more than the limitations of claim 9.
Besides the abstract idea of claim 9, claim 10 recites the limitation “wherein the processing unit is configured to select a part of the first data set by using the second data set to select one or more portions of the first data set that have the same or similar context information.” The claim element of claim 9 of an apparatus for determining a fall risk is recited with a high level of generality (as written, selecting a part of the first data set could be done by a person or generic computer in an undefined manner such as by making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract ideas of claims 9 and 11, claim 12 recites the limitation “wherein the particular type of movement comprises any one or more of walking, jogging, running, getting up from a sitting position, exercising or standing still.” The claim element of claim 9 of an apparatus for determining a fall risk is recited with a high level of generality (as written, identifying occurrences of a type of movement could be done through observation, and the step of selecting a part of the first data set could be done by a person or generic computer in an undefined manner such as by making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 9, claim 13 recites the limitation “wherein the context information comprises any one or more of the location of the subject, the light level, whether the subject is using a walking aid, whether or when the subject is in bed, whether or when the subject is standing still, whether the subject is using a specific chair, whether or when the subject is using the toilet, whether or when the subject has taken medication, the temperature, the weather conditions, or the time of day.” The claim element of claim 9 of an apparatus for determining a fall risk is recited with a 
Besides the abstract idea of claim 9, claim 14 recites the limitation “wherein the apparatus further comprises a movement sensor for measuring the movement of the subject to provide the first data set.” The claim element of claim 9 of an apparatus for determining a fall risk is recited with a high level of generality (as written, the receiving a first data set could be done by a person or generic computer in an undefined manner such as by visually observing and making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 9, claim 15 recites the limitation “wherein the N:\UserPublic\NATIONAL STAGE-UTILITY APPS\2016\2016P00426WOUS\ECKER-PRELIM.doc 6apparatus further comprises a context sensor for measuring context information of the subject to provide the second data set.” The claim element of claim 9 of an apparatus for determining a fall risk is recited with a high level of generality (as written, the receiving a second data set could be done by a person or generic computer in an undefined manner such as by visually observing and making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Annegarn (U.S. 20160220153 A1).
Regarding claim 1, Annegarn teaches a computer-implemented (Paragraph 0032—computer of processing unit performs the method) method of determining a fall risk of a subject (Paragraph 0013—determined context information indicates the user may be at an increased risk of falling), the method comprising: receiving a first data set containing measurements of movements of the subject over a period of time (Paragraph 0025—determining one or more feature values from measurements of the movements of the user; Paragraph 0064—one or more movement sensors for obtaining measurements of the movements of the user); receiving a second data set indicative of context information of the subject (Steps 101 and 107—determine context information about the user and/or the environment in which the user is located, Fig. 6; Element 50—contextual information, Fig. 7), wherein the second data set contains measurements that cover the same period of time as is covered by the first data set (Paragraph 0086—while the method of Fig. 6 is being performed, the system is measuring movements of the user from the movement sensors and continuously or periodically processing them); selecting a part of the first data set based on the second data set (Paragraph 0086—while the method of Fig. 6 is being performed, the system is measuring movements of the user from the movement sensors and continuously or periodically processing them; Paragraph 0099—when the context information indicates the user is performing a fall risk assessment or other high risk activity, will increase sensitivity of the fall detection algorithm…sensitivity can be reduced when the risk level falls); and determining a fall risk based on movement measurements in the selected part of the first data set (Paragraph 0100—context information comprises an indication that the user is walking, processing unit can determining whether the user is walking by processing measurements from movement sensors…determines that the user is no longer walking, the user’s fall risk is therefore lower).

Regarding claim 3, Annegarn teaches the computer-implemented method as claimed in claim 1, wherein the method further comprises: processing the first data set to identify occurrences of a particular type of movement performed by the subject (Paragraph 0100—process the measurements from the movement sensors to identify a pattern consistent with walking); wherein the step of selecting comprises using the second data set to select one or more portions of the first data set that relate to occurrences of the particular type of movement and that have the same or similar context information (Paragraph 0100—context information comprises an indication that the user is walking, processing unit can determining whether the user is walking by processing measurements from movement sensors; Paragraph 0101—when context information indicates unusual movement pattern…can determine this by processing the measurements from the movement sensors).
Regarding claim 4, Annegarn teaches the computer-implemented method as claimed in claim 3, wherein the particular type of movement comprises any one or more of walking (Paragraphs 011—can test the user’s walking ability), jogging (Paragraph 0101—walking quicker than normal, e.g. when the user is rushing to catch a bus), running, getting up from a sitting position (Paragraph 0111—sit-to-stand transfer), or standing still (Paragraph 0111—standing still).
Regarding claim 5, Annegarn teaches the computer implemented method as claimed in claim 1, wherein the context information comprises any one or more of the location of the subject (Paragraph 0017—indication of the current location), the light level (Paragraph 0018—indication of the ambient light), whether the subject is using a walking aid, whether or when the subject is in bed, whether or 
Regarding claim 6, Annegarn teaches the computer-implemented method as claimed in claim 1, the method further comprising the step of: measuring the movement of the subject to provide the first data set (Paragraph 0064—obtaining measurements of the movements of the user).
Regarding claim 7, Annegarn teaches the computer-implemented method as claimed in claim 1, the method further comprising the step of: measuring context information of the subject to provide the second data set (Paragraph 0013—determining context information about the user and/or the environment in which the user is located).
Regarding claim 8, Annegarn teaches a computer program product (Paragraph 0032—computer program product) comprising a computer readable medium having computer readable code (Paragraph 0032—computer readable code) embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 1 (Paragraph 0032—on execution by a suitable computer or processing unit performs the method).
Regarding claim 9, Annegarn teaches an apparatus (Fall detection system 2, user device 4; Fig. 5) for determining a fall risk of a subject (Paragraph 0013—determined context information indicates the user may be at an increased risk of falling), the apparatus comprising: a processing unit (Processing unit 10, Fig. 5) configured to: receive a first data set containing measurements of movements of the subject 
Regarding claim 10, Annegarn teaches the apparatus as claimed in claim 9, wherein the processing unit is configured to select a part of the first data set by using the second data set to select one or more portions of the first data set that have the same or similar context information (Paragraph 0100—context information comprises an indication that the user is walking, processing unit can determining whether the user is walking by processing measurements from movement sensors). 
Regarding claim 11, Annegarn teaches the apparatus as claimed in claim 9, wherein the processing unit is configured to process the first data set to identify occurrences of a particular type of movement performed by the subject (Paragraph 0100—process the measurements from the movement sensors to identify a pattern consistent with walking); and to select part of the first data set by using the 
Regarding claim 12, Annegarn teaches the apparatus as claimed in claim 11, wherein the particular type of movement comprises any one or more of walking (Paragraphs 011—can test the user’s walking ability), jogging (Paragraph 0101—walking quicker than normal, e.g. when the user is rushing to catch a bus), running, getting up from a sitting position (Paragraph 0111—sit-to-stand transfer), or standing still (Paragraph 0111—standing still).
Regarding claim 13, Annegarn teaches the apparatus as claimed in claim 9, wherein the context information comprises any one or more of the location of the subject (Paragraph 0017—indication of the current location), the light level (Paragraph 0018—indication of the ambient light), whether the subject is using a walking aid, whether or when the subject is in bed, whether or when the subject is standing still (Paragraph 0111—standing still), whether the subject is using a specific chair, whether or when the subject is using the toilet (Paragraphs 0017 and 0037—known location including a bathroom; Paragraph 0109—high risk activity e.g. moving in the bathroom), whether or when the subject has taken medication (Paragraph 0019—before and/or after a scheduled dose of medication), the temperature (Paragraph 0018—current temperature), the weather conditions (Paragraph 0018—current weather), or the time of day (Paragraph 0019—indication of the current time).
Regarding claim 14, Annegarn teaches the apparatus as claimed in claim 9, wherein the apparatus further comprises a movement sensor (Movement sensors 6, 8, Fig. 5) for measuring the 
Regarding claim 15, Annegarn teaches the apparatus as claimed in claim 9, wherein the apparatus further comprises a context sensor (Paragraph 0102—indoor location tracking system; Paragraph 0103—light sensor) for measuring context information of the subject to provide the second data set (Paragraph 0013—determining context information about the user and/or the environment in which the user is located).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ciuhu et. al. (WO 2009156936-A2) teaches a system for determining a health related risk including sensor input such as movement data, contextual input such as external environmental variables like lighting condition, and a reasoning unit for analyzing and classifying of these inputs for the determination of a personal health risk, including a risk of falling.
Azzaro et. al. (U.S. 20080186189-A1) teaches a system and method for predicting a fall risk including data collected from sensors which measure motion characteristics and environmental risk factors like lighting and obstacles. These data measurements are then analyzed to determine a fall risk. 
Stone et. al. (US10835186B2) teaches a system for automatic assessment of fall risk utilizing motion sensors and other context information to identify motions likely belonging to the patient in various settings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791